UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

OXYMED, INC., et al., : Case No. l:l7-cv~00349
Plaintiffs : Judge Susan J. Dlott

Magistrate Judge Karen L. Litkovitz

v.
: ORDER GRANTING PARTIES’
LINCARE, INC., MOTIONS TO FILE
: MOTI()NS FOR SUMMARY
Defendant. : JUDGMENT AND PR()P()SED

UNDISPUTED FACTS UNDER SEAL

This matter is before the Court on plaintiffs Oxymed, lnc., Richard Wren, Ronald
Ferguson, Gerald Fitzgerald, Kip Ferguson and Greg Horton’s motion for leave to file motion for
summary judgment and proposed undisputed facts under Seal (Doc, 61) and defendant Lincare,
lnc.’s (“Lincare”) motion to file its motion for summary judgment and its proposed undisputed
facts under seal (Doc. 62).

The Court finds that sealing of the parties’ motions for summary judgment and proposed
undisputed facts is justified and necessary and will not interfere with the public’s ability to
understand the conduct at issue or assess the merits of this Court’s decision

F or good cause shown and based on the record and applicable laW, the motions are
GRANTED.

'l`he parties are DIREC'I`ED to electronically file on the docket of the Court the redacted
versions of these documents, Which shall reflect redacted information on liquidated damages,
purchase price, patient numbers, and patient identification

The parties are DIRECTED to tile the unredacted documents under seal. The original

documents Shall be retained under seal until further order of the Court. The sealed documents

will be available to the Court and its personnel, but not available to the public

IT IS SO ORDERED this g 2 day of February, 2019.

 
 
   

Karen L. Litkovitz,
United States l\/Iagistrate Judge

